CaSe 8:18-cV-00813-C.]C-KES Document 72-7 Filed 12/31/18 Page 1 of 7 Page |D #:525

EXHIBIT G

Case 8:18-cv-00813-C.]C-KES Document 72-7 Filed 12/31/18 Page 2 of 7 Page |D #:526

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
wm'n:a's nmr»:cr oml. um:

NEW YORK REG|ONAL OFFICE am 33(,4,589
BRooi<Fn=.l.D PLAcis. 200 vnsEY srREr-.T. sums 400
NEW YoRK. NEW Yom< iozsi-lozz

 

November l4, 2018

Anthony DeMint, Esq.

DeMint Law, PLLC

3753 Howard Hughes Parkway
Second Floor, Suite 314

Las Vegas, NV 89169

Re: SEC v. Premier Holding Corp., et al.2 Case No. 18:00813 ¢CJCMKES[
Anthony:

We write pursuant to Local Rule 37-1 regarding various deficiencies in your clients’
August 13, 2018 Objections and Responses to the SEC’s March 13 Requests for Documents to
Defendants Randall Letcavage (“Letcavage”) and Premier Holding Corporation (“Premier”)
(collectively, “Defendants”) (hereinafter “Letcavage Request” and “Premier Request” - references
to the August l3, 2018 individual responses thereto will be to the “Letcavage Response” and
“Premier Response.”) Please provide us a date for the required meet and confer regarding the
issues set forth below.

Rather than provide individual responses to each discovery request, Defendants have
submitted the same blunderbuss response to each request: (1) that the documents sought are
protected from disclosure by a privilege or protection, including attorney-client and work product,
and thus won’t be produced; (2) that many documents were previously produced during the
investigation stage of this matter; and (3) that responsive documents are being produced. This
standardized, rote response is improper for several reasons. Furthermore, it appears that
representations that responsive documents have been produced for each and every Request are
false. The specific shortcomings are detailed below:

A. Defendants’ Privilege Assertions Are Baseless.
l. Defendants Have Faileg to State Whether Documents Were Withheld

First, while Defendants have interposed privilege objections to each and every Request,
they have improperly failed to state whether or not any otherwise responsive documents were
withheld. A responding party simply cannot provide rote objections to each request, but must state
whether or not documents are being withheld pursuant to the objections. See Fed.R.Civ.Proc.
34(c). Please state whether or not any documents are being withheld due to any purported
privilege, and do so within a week of receipt of this letter.

Case 8:18-cv-00813-C.]C-KES Document 72-7 Filed 12/31/18 Page 3 of 7 Page |D #:527

2. Defendants Have Improperlv Asserted Privilegg

Second, Defendants’ assertion of privilege is entirely without any conceivable legitimate
basis. For example, it is hard to fathom how any privilege would pertain to accounting analyses,
records or materials (Letcavage Request Nos. l, 16, 17, 18, 20, 27; Premier Request Nos. l, 16, 17,
18, 20), due diligence and valuation materials (Letcavage Request Nos. 2, 12, l4; Premier Request
Nos. 2, 12, 14), corporate governance documents (Letcavage Request No. 4; Premier Request No.
4), public statements or filings by Premier (Letcavage Request Nos. 6, 7, 8, 15, 19, 21; Premier
Request Nos. 6, 7, 8, 15, 19, 21), various contractual relations, communications and agreements
(Letcavage Request Nos. 5, 9, 10, 12, 13, 23, 24; Premier Request Nos. 5, 9, 12, 13, 23, 24), or
communications with third parties (Letcavage Request Nos. l 1, 28; Premier Request No. l l).

lt is incomprehensible how these documents could have been obtained or prepared by

counsel in anticipation of litigation so as to accord them work product protection, and we do not
see how you can sustain your burden of showing such a privilege applies. A. Farber & Parmers,
Inc. v. Garber, 234 F.R.D. 186, 192 (C.D. Cal. 2006); see also Um‘ted States v. City ofTorrance,
163 F.R.D. 590, 593 (C.D.Cal.l995) (“The party claiming work product immunity has the burden
of proving the applicability of the doctrine.”); Folz v. Union P. R. Co., l3-CV-00579-GPC-PCL,
2014 WL 2860271, at *4 (S.D. Cal. June 23, 2014) (citing Garcia v. City of el Centro, 214 F.R.D.
587, 591 (S.D. Cal. 2003). Please identify the basis for claiming this privilege applies.

Nor can attorney-client protection apply to these document categories The mere fact that
corporate documents may have ultimately been read by an attorney is legally irrelevant. ]n Re
Northrop Grumman Corp. ERISA Litig., 2010 WL 11468584, *4 (C.D.Cal. June 29, 2010) (“An
entity cannot insulate documents from discovery simply by sending a “cc” to counsel.”). Nor does
the privilege extend to communications with or involving third parties. U.S. v. Palmer, 536 F.2d
1278,1231 (9“‘ cir. 1976).

Moreover, as is well-established, the burden is on the party asserting the attorney-client
privilege to establish all of the clements of the privilege. A party asserting attorney-client privilege
must identify specific communications and the grounds supporting the privilege as to each piece of
evidence over which the privilege is asserted. Folz v. Union P. R. Co., 13-CV-00579-GPC-PCL,
2014 WL 2860271, at *4 (S.D. Cal. June 23, 2014) (citing United States v. Osborn, 561 F.2d 1334,
1339 (9th Cir. 1977)). The Ninth Circuit requires that “the party claiming the privilege must
demonstrate that ‘in light of the nature of the document and the factual situation in the particular
case, the document can fairly be said to have been prepared or obtained because of the prospect of
litigation.”’ ln re Grand Jwy Subpoena ('I` 0139, 357 F.3d 900, 908 (9th Cir. 2004) (citing Senale of
P.R. v. Dep '! of Jus!ice, 823 F.2d 574, 587 (D.C. Cir. 1987)).

Thus, if Defendants are claiming that work product or attorney-client privilege applies,
please (l) identify the documents to which the privilege is claimed to attach and (2) set out the
factual basis for each claimed privilege.

Case 8:18-cV-00813-C.]C-KES Document 72-7 Filed 12/31/18 Page 4 of 7 Page |D #:528

3. Defendants Have Failed to Providc a Privilege Log

Finally, we note that failure to provide a privilege log makes these issues moot. Rule
26(b)(5) provides that “When a party withholds information otherwise discoverable by claiming
that the information is privileged or subject to protection as trial-preparation material, the party
must: (i) expressly make the claim; and (ii) describe the nature of the documents, communications,
or tangible things not produced or disclosed-and do so in a manner that, without revealing
information itself privileged or protected, will enable other parties to assess the claim.” Califomia
courts have routinely stated that compliance with this Rule requires the timely provision of a
privilege log, and that failure to do so might constitute a waiver of any claimed privilege. See Loop
AI Labs Inc. v. Galti`, 2016 WL 3001 158, *2 (N.D.Cal. May 25, 2016); U.S. v. Um'on Pacifi`c R.
Co., 2007 WL 1500551, *3 (E.D.Cal. May 23, 2007)(“ The requisite detail for inclusion in a
privilege log consists of a description of responsive material withheld, the identity and position of
its author, the date it was written, the identity and position of all addressees and recipients, the
material's present location, and specific reasons for its being withheld, including the privilege
invoked and grounds thereof.”) Moreover, such logs are due at the time a discovery response is
made. Robinson v. County of San Joaquin, 2014 WL 3845775, *l (E.D.Cal. July 31, 2014)
(“Privilege logs should contain the following information: general nature of the document, the
identity and position of its author, the date of authorship, identity and position of recipients,
location of the document, and reason document was withheld.”) Indeed, the Requests, specifically
instruct your clients to produce such privilege log.

B. Defendagts Have Failed to ldgtifv Documts Produced

In order to facilitate Defendants’ ability to respond to discovery requests, the SEC
provided, in bates stamped fashion, the entirety of the prior production to Defendants. This was
done because the productions during the investigation were incomplete, not identifiable by bates
stamp or any other system, and incomplete. The SEC’s document requests instructed Defendants
that while they did not have to re-produce documents previously provided in the investigation, they
had to identify those documents by bates numbers.

This was not done. The simple assertion that “many of such documents” were previously
produced during the investigation is close to useless absent the identification, by bates number, of
which previously provided documents satisfy each request. lt appears that Defendants simply cut-
and-paste a boilerplate response to each Request for Documents without bothering to determine
whether or not responsive documents had been previously provided,

If Defendants made a good faith effort to determine whether or not prior productions were
iiilly responsive, they would have had to go through those prior productions. ln doing so, in order
to keep track surely Defendants would have taken note of which documents satisfy which requests.
The failure to follow this instruction raises the inference that no good faith effort was made to
determine whether or not a prior production satisfied any specific request,

If you continue to contend that any documents previously produced were responsive to any
part of either the Letcavage Requests or the Premier Letcavage Requests, please identify them by

Case 8:18-cV-00813-C.]C-KES Document 72-7 Filed 12/31/18 Page 5 of 7 Page |D #:529

bates stamp and date ofproduction within a week ol`tliis lelter, or we will rightfully assume that
you have not produced responsive documents

C. Defendants Failed to Produce Respoiisive Documents

Furthermore, a review of the documents produced indicates that for many requests there
were no responsive documents, notwithstanding the boilerplate response lo every request that
“documents responsive to this Request” were produced. Of the various Requests, Defendants only
produced documents responsive to Request Nos. l, 2, 4, 9, 10, 13 and 14; and it appears that these
productions were incomplete, I'f these productions are in fact complete, please confirm in writing.

Where are the rest of the responsive documents?

» lf you are claiming that documents produced during the investigation are
responsive to the unanswered Requests, please identify those documents, as per
each Request, by bates stamp\number.

- lf you claim that responsive documents would be privileged, please set forth the
basis of such privilege, and provide a privilege log.

¢ If you claim that there_are no responsive documents, please state so with respect
to each request for which you claim that to be the case.

,'¢ sr s¢_ § 9¢

We would like'to set atime in the next week to discuss the above. Please provide several
times you will be available. »

Regards,
/

H ward A. Fischer
Senior Trial Counsel

Case 8:18-cv-00813-C.]C-KES Document 72-7 Filed 12/31/18 Page 6 of 7 Page |D #:530

From: Eisshercl;lsinatd

To: h Mi n i | m
Cc: §U£ili&q£ll._%lm§f§

Si.ibject: RE: Our discussion earlier today

Date: Wednesday, November 14, 2018 5:23:00 PM

Attachments= lLis.ZQm_l.etteLLe_onen_discoienutems.ndf

 

Anthony:

Notwithstanding what we understood to be your representation to us last week that we would
hear back from you regarding the status of the matters set forth below, we have not received either any
materials nor a report on the status of the requests set out in our earlier correspondence Whi|e we
would prefer not to have to resort to motion practice, we are concerned that your lack of response
might force our hand.

Additiona||y, having had a chance to fully review your prior production, we have concluded that
it is seriously deficient. The full extent of that deficiency is set out in the attached correspondence We
would like to set up a time to meet and confer regarding those deficiencies; please provide the times
you are available in the next week.

Regards,

Howa rd

 

From: Fischer, Howard

Sent: Wednesday, November 07, 2018 3:47 PM
To: Anthony DeMint (anthony@demint|aw.com)
Cc: E|lenbogen, Bennet't

Subject: Our discussion earlier today

Anthony:
lt was a pleasure speaking with you earlier. | wanted to confirm several items.

First, the 30(b)(6) deposition of Randa|| Letcavage will be held at our Los Angeles office, at 9230
am PST on Thursday, December 6.

Second, with respect to our letter of October 30, 2018, you have advised us that you are in the
process of responding to the requests set forth therein. You have advised us that your current
understanding is that Premier does not and has not maintained a centralized document depository or
keep its emai|s on one centralized server. You have also advised us that you understand that Premier
emai|s were archived on individual machines (P|ease advise us if that understanding changes.)
Consequent|y, your client is looking through various sources to obtain responses to our follow-ups from
Ms. Absher's testimony. Furtherrnore, when we asked if you had looked to determine whether ivls.
Absher’s computer was still present in the office, you said you would check.

Third, we agreed that We would have a follow up call or emai| next Tuesday, November 13, to
check the status of the above.

Case 8:18-cv-00813-C.]C-KES Document 72-7 Filed 12/31/18 Page 7 of 7 Page |D #:531

Fourth, we asked you if you Wou|d agree that, to the extent the parties could not consensual|y
resolve discovery disputes going forward, rather than following the procedures set out in Loca| Ru|e 37
we resort instead to the procedures set out in ludge l\/|agistrate Scott's Individua| Ru|es. Local Ru|e 37
can be found at:

 

The I\/lagistrate's abbreviated procedure can be found at:
: ww . v r -k n- -

Rega rds,

Howard

Howard Fischer

Senior Tria| Counsel

Securities & Exchange Commission
Brooktie|d P|ace, 200 Vesey Street
Room 17-216

New York, NY 10281.

Tel: (212) 336-0589

Ce|l: (917) 226-1943

Fax: (703) 813-9490
Ei§.d]§l;i:l.@£§.g£ut

